Title: Abigail Adams to Thomas Boylston Adams, 21 July 1798
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my dear Thomas
            Philadelphia July [21] 1798
          
          As there is some Probability that Thomas Welch will Embark before I shall return to Quincy, I write from hence; I shall esteem myself peculiarly fortunate to see you again in your Native Country. a longer residence abroad in your situation, would be wholy incompatable both with your interest and future establishment in Life, as you will have to commence again in your Profession— you may also find it necessary to take an active part in defence of your Country. I should like to see you enrolld in the Grenadeer Company of this city. I send you by this opportunity what I presume he will not himself neglect too, your Friend Quincys oration deliverd upon the fourth of July. it is a very handsome performance, and does honour to him— I hope it will bring him forward in Political Life. I wrote you the loss he sustaind in the winter past, by the death of his Mother. Never was Parent and Child more cordially united. his marriage previous to her death to an accomplishd and amiable woman, is in some measure a compensation to him— you will learn from the Papers I send, and have forwarded allready, in the week past by way of Hamburgh, the temper and disposition of our Country, that she is approaching to very serious times, when every citizen will find it necessary to exert all his Energies to preserve, and secure the Liberty and independance of the Country. Congress have risen this week after a session of Eight Months, the first part of which was neither employd to their honour, or the benifit of the Country. their last deeds may be ranked amongst their best, an Alien Bill a sedition Bill, and a Bill declaring void, all our Treaties & conventions with France, are of the Number.
          you who were here at the Time of the insurrection and was witness to the apathy which for a long time possessd this City, would now be gratified to see the Martial Spirit which exists here. all the young men of the City are training to Arms. they have at their own expence put themselves in uniform, and are about four hundred in

Number, beside a Grenadeer Company and a company of Cavilery— Genll Mackpherson commands them. a Company of Artilliry is forming. Mackpherson expects soon to have a regular Legion— for a time, they excercised every morning, now twice a week. Some young Quaker have joind them, as they say, to prevent War— Many More would, if they could obtain the consent of their Parents. the Quakers are more united in opposition to France than they ever were in any former War— whilst this state have come forward and retreaved their Character by active exertion, and a firm spirit, the City of Nyork manifests a coldness and an apathy, quite astonishing, as they have all at hazard, and are in a very exposed and defenceless situation. the Levingstone Aristocracy, their corruption & venality, is a mill stone upon the federal part. there is as much of Jacobinism there, as in any other state in the union, and I would hope more. even Virginna is assumeing a more cordial & candid asspect. the Members lately Elected to Congress, are said to be six out of ten, antifederal from Nyork
          N England behaves well. with few exceptions they have done themselves great honour at the late Session of the Legislature mr Dexter is Chosen senator to Congress in lieu of mr sedwick, resignd. it is the exchange of one good Man, for an other, but that is not always the case Freeman, will not be reelected. I wish I was as certain that Varnum would fail.
          I inclose to you the list of Nomination for the staff of our Army you will naturally ask, where is the Col.? Gen’ll Washington who was consulted, Named him for Adjutent General. he was nominated to the senate but decidedly negatived, for prejudices which as an officer I think ought not to have influenced them. it was done in a hurry, without proper inquiry, and upon the last day of the session. thus is one of the best officers we have, rejected for Reason’s which would have equally applied to Lee of virgina, and I Shall be glad if at the winding up—it will not be found to apply to many others a Military Life I have ever considerd him as peculiarly calculated to shine in. he has fought and bled in the service of his Country, and I believe would have cordially done so again, if call’d to the trial— I expect it will compleatly depress him—and tho it was done by Friends as well as foes, I cannot but think, better information would have exculpated him from “charges which would have been proved unfounded.[”] You know, and the world know, that in pecuniary affairs he never conducted with the approbation of his nearest Relatives,

but the school of adversity is a usefull one, and tho not pleasent, her paths are strewed with instruction.
          I hunger for Letters from you. we have not any intelligence to be relied upon since the Month of April, from any quarter, Rumours only that mr Gerry had left Paris: Mrs Johnson desires me to present her Love to you. she Says that she was mortified that you did not mention her in Mrs Adams’ Letter that you was much of a favorite with her. Mrs Johnson is not fixd in the most agreeable part of Ameria. Mr Cranch has removed to George Town, and is very intimate with the Family. our Friend are all well, who survive, but we have lost many valuable ones in the year past. Dr Clark and Belknap, are of the Number who will long be rememberd and regreeted—
          I am my dear son with the / tenderest affection your / Mother
          
            Abigail Adams—
          
        